ACCEPTED
                                                                                                12-14-00154-CR
                                                                                    TWELFTH COURT OF APPEALS
                                                                                                 TYLER, TEXAS
                                                                                          12/29/2014 1:08:17 PM
                                                                                                   CATHY LUSK
                                                                                                         CLERK




                                                                              FILED IN
                                                                       12th COURT OF APPEALS
                                                                            TYLER, TEXAS
                                                                       12/29/2014 1:08:17 PM
                                     29 DECEMBER 2014                       CATHY S. LUSK
                                                                                Clerk
Twelfth Court of Appeals
1517 W Front St Ste 354
Tyler TX 75702-7854

Re: Kimberly Bowman v. State
    12-14-00154-CR



Please find enclosed a copy of the letter sent to Ms. Bowman regarding his right to file a PDR
along with a copy of the certified return receipt showing the mailing of the same.


                                           Sincerely,


                                           /s/Austin Reeve Jackson